DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 11/23/20.  Claims 1-12 are pending and an action on the merits is as follows.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Carpenter on 3/119/20
The application has been amended as follows: 
13-20 (Canceled) 

Allowable Subject Matter
Claims 1-12 are allowed.



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance in Re Claim 1:  references Gooding, Alexander, and Bakshi et al. are cited because they are 
The following is an examiner’s statement of reasons for allowance in Re Claim 8:  Klein and Obst are cited because they are pertinent to applicant disclosure. However, the prior art of record fails to specifically disclose a sensor compartment having a sensor opening and a door hinged to an inner surface of the top wall proximate the sensor opening. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887